UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
: Criminal No. 3:CR-17-298
V.

‘(JUDGE MARIANI)
JOEVANY GONZALEZ,

ORDER
AND NOW, THIS Ll hy DAY OF JUNE 2019, upon consideration of
Defendant's pretrial motions (Docs. 131-138), the brief in support of the motions (Doc. 139),
the Government's response thereto (Doc. 279), and all other relevant documents, for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:
4. The Motion to Compel Disclosure of Confidential Informant (Doc. 131) is DENIED;
2. The Motion for Discovery Pursuant to Rule 16 (Doc. 132) is DENIED WITHOUT
PREJUDICE;
3. The Motion for Pre-Trial Hearing to Determine Existence of Conspiracy (Doc. 133) is
DENIED;
4. The Motion for Grand Jury Transcripts Pursuant to Fed. R. Crim. P. Rule

6(e)(3)(C)(ii) (Doc. 134) is DENIED WITHOUT PREJUDICE;
_ The Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal Rules of
Evidence (Doc. 135) is DENIED WITHOUT PREJUDICE;

_ The Motion for Disclosure Pursuant to Federal Rule of Evidence, Rule 807 (Doc.
136) is DENIED WITHOUT PREJUDICE;

_ The Motion for Bill of Particulars (Doc. 137) is DENIED; and

_ The Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of

Criminal Procedure (Doc. 138) is DENIED WITHOUT PREJUDICE.

 

 

Robert D-Wiariani
United States District Judge
